MEMORANDUM ***
Leland H. Chin appeals the district court’s summary judgment upholding the Commissioner of the Social Security Administration’s decision denying him disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999).
We conclude that substantial evidence supports the ALJ’s finding that Chin was not disabled. See id. at 1098.
We also conclude that although the ALJ improperly discredited Chin’s pain testimony based on his daily activities, see Vertigan v. Halter, 260 F.3d 1044, 1049-50 (9th Cir.2001), there remains substantial evidence in the record supporting the ALJ’s decision, see Tackett, 180 F.3d at 1097.
Chin’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.